Citation Nr: 0010385	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for end stage renal 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from March 1977 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision from the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDING OF FACT

The claim of entitlement to service connection for end stage 
renal disease is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for end stage 
renal disease is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records reflect that on the March 1977 
service entrance examination the veteran's genitourinary and 
cardiovascular systems were normal.  The veteran denied a 
history of kidney and urinary problems and a history of high 
blood pressure in his report of medical history.  The veteran 
was afforded a general physical examination in June 1977 for 
airborne purposes.  At that time he underwent a urinalysis 
that was noted to show one white blood cell and two 
epithelial cells, and was negative for albumin, red blood 
cells, and protein.  On physical examination the 
genitourinary and cardiovascular systems were noted to be 
normal, and blood pressure was 98/68.  The service medical 
records do not contain a diagnosis of any kidney/renal 
disorder.  They also do not include a diagnosis of 
hypertension.  
The post-service medical evidence does not show the veteran 
having been diagnosed with cardiovascular-renal disease, 
including hypertension, during the initial post-service year.

The veteran filed his original claim in April 1997.  He 
stated that he had been diagnosed end stage renal disease 
after having been incarcerated.  He stated that he underwent 
a renal biopsy at a medical facility and it was determined 
that his kidneys were too small and were not functioning.  He 
stated that he was admitted to the facility in June 1996 and 
underwent an arteriovenous fistula of the right wrist and 
begun on dialysis at that time.  

In February 1998 the veteran filed an application, VA Form 
21-526, for service connection for end stage renal disease.  
In an attached statement, the veteran indicated that he 
noticed something wrong three days prior to his hospital 
admission but he had had symptoms for years.  He again stated 
that a doctor had told him his kidneys were abnormal and had 
never fully developed.   

In April 1998 the RO received the veteran's complete medical 
records from the Greenville, Virginia, Department of 
Corrections.  This includes the medical treatment records 
from the Virginia Commonwealth University.  These records 
show the veteran was seen for complaints of weakness, 
dizziness, chest tightness and bilateral lower extremity 
edema in early June 1996.  Laboratory studies performed at 
that time were abnormal.  On June 11, 1996 the veteran was 
transferred to the Virginia Commonwealth University emergency 
room due to continued symptoms.  On admission the assessment 
was acute or chronic renal failure/acute tubular necrosis, 
chronic renal failure that may have resulted from 
unrecognized longstanding hypertension, hypocalcemia and 
hypertension.  Following examinations and additional 
laboratory studies, which included a kidney biopsy, the 
examiners diagnosed end stage renal disease secondary to 
glomerulosclerosis and noted that global glomerulosclerosis 
had initially been diagnosed in May 1996.  One physician also 
indicated that the kidneys were underdeveloped.  The veteran 
was begun on hemodialysis.  These records show the veteran 
was maintained on dialysis three days a week after returning 
to the correctional facility.  These medical records contain 
no medical opinions relating hypertension, 
glomerulosclerosis, renal disease or any other medical 
findings to active service.  

The veteran contends that since his kidneys were 
underdeveloped he should never have been accepted into the 
service.  He also argues that he has had hypertension since 
he was a child.  He argues that his condition was aggravated 
during his military service and this establishes a link 
between his underdeveloped kidneys and the post-service 
development of end stage renal disease.  He also argues that 
his military duties included refueling helicopters and the 
stress involved could have also contributed to kidney 
failure.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Nephritis and cardiovascular-renal disease, including 
hypertension, may be presumed to have been incurred during 
active military service if manifested to a degree of 10 
percent or more within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, 

there is no requirement of evidentiary showing of continuity.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  A lay person is competent to 
testify only as to observable symptoms.  See Savage; Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  The Court determined that 
a claim for a right knee condition was not well grounded 
based upon a continuity of symptomatology analysis, when the 
sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
well-grounded claim.  The Court stated that it clearly held 
in Savage that section 3.303 does not relieve a claimant of 
the burden of providing a medical nexus.  

Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition 
and the putative continuous symptomatology.  Until the 
appellant presents competent medical evidence to provide a 
relationship between a current disability and either an in-
service injury or continuous symptomatology, the claim cannot 
be considered well grounded.  Voerth, 13 Vet. App. at 120.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for end stage 
renal disease must be denied as not well grounded.  

The service medical records do not contain a diagnosis of 
renal disease or any other kidney disorder.  They also do not 
include a diagnosis of hypertension.  In fact, the veteran 
denied a history of kidney and urinary problems and a history 
of high blood pressure in his report of medical history.  The 
veteran does not contend that he had been diagnosed with or 
treated for renal disease or a kidney disorder during active 
service. 

The post-service medical evidence does not show that the 
veteran was diagnosed with cardiovascular-renal disease, 
including hypertension, during the initial post-service year.  
The veteran does not contend that he had been diagnosed with 
or treated for renal disease or a kidney disorder during the 
initial post-service-year.  Consequently, service connection 
cannot be granted on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.  

The initial post-service medical evidence showing a diagnosis 
of end stage renal disease is the private medical records 
dated in 1996.  These records show the veteran was seen for 
complaints of weakness, dizziness, chest tightness and 
bilateral lower extremity edema in early June 1996.  They 
also show that the veteran was diagnosed with end stage renal 
disease secondary to glomerulosclerosis after being 
transferred to the Virginia Commonwealth University.  While 
these records include an assessment that the veteran's 
chronic renal failure that may have resulted from 
unrecognized longstanding hypertension, hypocalcemia and 
hypertension, they do not include a medical opinion relating 
any of these diseases to active service.  Additionally, 
although a physician indicated that the veteran's kidneys 
were underdeveloped, that physician did not express an 
opinion that this condition had its onset or was aggravated 
during service or that service was related in any way to the 
development of end stage renal disease.  These medical 
records contain no medical opinions relating hypertension, 
glomerulosclerosis, renal disease or any other medical 
findings to active service.  

The issue in this case is whether the veteran's post-service 
end stage renal disease is of service origin or attributable 
to any incident or event of active service.  This issue is 
medical in nature because it pertains to the etiology of the 
veteran's post-service renal disease.  Since the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Heuer v. Brown, 
7 Vet. App. at 384; Grottveit v. Brown, 5 Vet. App. at 93.  

The veteran argues that his condition was aggravated during 
his military service and this establishes a link between his 
underdeveloped kidneys and the post-service development of 
end stage renal disease.  He also argues that his military 
duties included refueling helicopters and the stress involved 
could have also contributed to kidney failure.  These 
statements do not well ground this claim because the veteran 
is a lay person and not qualified to render such an opinion 
to well ground his claim.  Grottveit, 5 Vet. App. at 93 
(Court held that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded).  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492,   494-495 (1992) (Court held that 
a witness must be competent in order for his or 
her statements or testimony to be probative as to the facts 
under consideration).  

The only medical nexus evidence are statements in support of 
the claim submitted by the veteran.  The Board finds that his 
statements do not constitute the requisite nexus opinion to 
well ground this claim.  

For these reasons, the claim for service connection for end 
stage renal disease is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107(a).  

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the appellant of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  However, such evidence must be 
identified with some degree of specificity; with an 
indication that the evidence exists and that it would well 
ground the claim.  See Carbino v. Gober, 10 Vet. App. 507, 
510 (1997).

In this case, the veteran has not identified existing medical 
evidence that would make his claim well grounded.  Therefore, 
38 U.S.C.A. § 5103(a) is not applicable to the present case.  

As the veteran's claim for service connection for end stage 
renal disease is not well grounded, the doctrine of 
reasonable doubt has no application to his case.  



The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for end stage renal disease is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


